Name: Council Regulation (EC) No 1048/97 of 9 June 1997 amending Regulation (EEC) No 189/92 adopting provisions for the application of certain control measures adopted by the Northwest Atlantic Fisheries Organization
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  economic geography;  fisheries;  world organisations
 Date Published: nan

 Avis juridique important|31997R1048Council Regulation (EC) No 1048/97 of 9 June 1997 amending Regulation (EEC) No 189/92 adopting provisions for the application of certain control measures adopted by the Northwest Atlantic Fisheries Organization Official Journal L 154 , 12/06/1997 P. 0001 - 0001COUNCIL REGULATION (EC) No 1048/97 of 9 June 1997 amending Regulation (EEC) No 189/92 adopting provisions for the application of certain control measures adopted by the Northwest Atlantic Fisheries OrganizationTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas Regulation (EEC) No 189/92 (3) requires Community fishing vessels to communicate to the Commission and simultaneously to their competent national authorities, certain information regarding their activities in the Northwest Atlantic Fisheries Organization (NAFO) Regulatory Area;Whereas the NAFO Fisheries Commission adopted a recommendation on 13 September 1996 to amend the hail system;Whereas, pursuant to Article XI of the NAFO Convention, the recommendation became binding on the Community as from 13 November 1996;Whereas, it is therefore necessary to amend Regulation (EEC) No 189/92, in order to oblige Community fishing vessels to comply with the recommendation,HAS ADOPTED THIS REGULATION:Article 1 The following indent shall be added to point 1.1 of the Annex to Regulation (EEC) No 189/92:'- target species`.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 9 June 1997.For the CouncilThe PresidentG. ZALM(1) OJ No C 25, 25. 1. 1997, p. 11.(2) OJ No C 167, 2. 6. 1997.(3) OJ No L 21, 30. 1. 1992, p. 4. Regulation as last amended by Regulation (EC) No 3068/95 (OJ No L 329, 30. 12. 1995, p. 3).